DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki [US 20170060003 A1] in view of Glenn [US 20140016897 A1] and in further view of Ellwood [US 4193664 A].
As per Claim 1, Miyazaki teaches a lithography system 100 (See fig. 1), comprising: 
an illumination system IL configured to produce a beam of radiation; 

a projection system PO configured to project the patterned beam onto a substrate W; an alignment system 200 comprising an illuminator, the illuminator comprising: an optical fiber (Para 18-20).
Miyazaki does not explicitly teach an optical fiber protector; an optical fiber support comprising a first support arm assembly configured to support the optical fiber protector; an optical system; and an optical system support comprising a second support arm assembly configured to support the optical system.
Glenn teaches an optical fiber support 120 comprising a first support arm assembly configured to support the optical fiber protector (wherein the protector not shown); an optical system 122; and an optical system support 120 comprising a second support arm assembly 130 configured to support the optical system (See fig. 1, Para 17, wherein the mount 120 supports both the fiber optics 124 and the lens 122).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate optical fiber system of Glenn in the illumination system of Miyazaki in order to guide the alignment beam in a desired direction.	
Miyazaki in view of Glenn does not explicitly show an optical fiber protector.
Ellwood teaches one component of the connector--not the one with the laser unit in the first application of the device--accommodates a single optical fiber sheathed in a plastic protective coating and terminated with the fiber centered in a stainless steel ferrule (Column 2 lines 3-20).

As per Claim 2, Miyazaki in view of Glenn and Ellwood teaches the lithography system of claim 1.
Glenn further disclosed wherein the optical fiber and optical system supports are modular (Para 9). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate optical fiber system of Glenn in the illumination system of Miyazaki in order to guide the alignment beam in a desired direction.
As per Claim 3, Miyazaki in view of Glenn and Ellwood teaches the lithography system of claim 1.
Glenn further disclosed wherein the optical fiber and optical system supports are coupled such that the optical fiber and the optical system are aligned (See fig. 1A). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate optical fiber system of Glenn in the illumination system of Miyazaki in order to guide the alignment beam in a desired direction.
As per Claim 4, Miyazaki in view of Glenn and Ellwood teaches the lithography system of claim 3.
Ellwood further disclosed wherein the optical fiber and optical system supports are coupled via a threaded fastener (See fig. 1, Column 2 lines 26-34). 

As per Claims 11 and 12, Miyazaki in view of Glenn and Ellwood teaches the lithography system of claim 1.
Ellwood further disclosed wherein the optical fiber protector is a ferrule (Column 2 lines 3-20).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the optical fiber protector as disclosed by Ellwood in order to protect the fiber-guiding element. 
As per Claims 19 and 20, Miyazaki in view of Glenn and Ellwood teaches the lithography system of claim 1.
Glenn further disclosed wherein the optical system comprises a first and second lens (See fig. 1A). 
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate optical fiber system of Glenn in the illumination system of Miyazaki in order to guide the alignment beam in a desired direction.

Claims 5-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of Glenn and Ellwood as applied in claim 1 above, further in view of Farnsworth et al. [US 20110109891 A1, hereafter Farnsworth].
As per Claims 5-8 and 13-16, Miyazaki in view of Glenn and Ellwood teaches the lithography system of claim 1.

Miyazaki in view of Glenn and Ellwood does not explicitly teach wherein the first support arm assembly comprises three flexures, each of the three flexures comprising a flexure blade and a contact pad. 
Farnsworth teaches an apparatus for supporting an optical element that includes a lens cell and a plurality of fingers coupled to the lens cell. Each finger includes a base configured to be coupled to the optical element when mounted therein, first and second flexures coupled at first respective ends to and extending from the base at a divergence angle between about 75 and 165 degrees, a mounting member configured to couple together second respective ends of the first and second flexures. The mounting member thereby couples the base to the lens cell (See fig. 4, Para 7).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the flexure elements as claimed in order to safely secure and position the optical elements in a desired position.  
As per Claims 9 and 17, Miyazaki in view of Glenn, Ellwood and Farnsworth teaches the lithography system of claim 5.
Miyazaki in view of Glenn, Ellwood and Farnsworth does not explicitly teach wherein the three flexures are configured to support the optical fiber protector by exerting a pressure below a threshold value to avoid changes of optical properties in the optical fiber. 

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the flexure elements as claimed in order to safely secure the fiber optics in a desired position.
As per Claims 10 and 18, Miyazaki in view of Glenn, Ellwood and Farnsworth teaches the lithography system of claim 5.
Miyazaki in view of Glenn, Ellwood and Farnsworth does not explicitly teach wherein the three flexures are configured to prevent alignment changes due to shock loads of up to 30g. 
However, Farnsworth further disclosed fingers 404 can be described with respect to their: (1) radial compliance over a range of operating temperatures, e.g., their ability to prevent thermal induced deformations of a lens, (2) first X-Y and Z resonant modes, e.g., their ability to prevent displacements of the lens, and (3) unbonded Z compliance, e.g., their ability to compensate for manufacturing tolerances (Para 90 and 91).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the flexure elements as claimed in order to safely secure the fiber optics in a desired position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882